Order in so far as it denies motion to compel the sheriff to pay to the city chamberlain certain money deposited in lieu of bail reversed on the law and facts, and motion granted. The order in so far as it denies appellant’s motion to substitute a ball bond for the deposit is also reversed on the law and facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. No opinion. Blaekmar, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur. Settle order on notice before Mr. Justice Kelby.